                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:14-cv-30-FDW

ALEXANDER H. SHEPARD,                     )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                          ORDER
                                          )
MIKE SLAGLE, et al.,                      )
                                          )
            Defendants.                   )
__________________________________________)

       THIS MATTER is before the Court on the pro se Plaintiff’s Letter, (Doc. No. 23), that is

construed as a Motion requesting that the filing fee be waived because his Complaint was

dismissed without prejudice.

       The Prison Litigation Reform Act (“PLRA”) provides that, “if a prisoner brings a civil

action … in forma pauperis, the prisoner shall be required to pay the full amount of the filing

fee….” 28 U.S.C. § 1915(b)(1). Thus, the PLRA “makes prisoners responsible for their filing fees

the moment the civil action or appeal is filed, … [and] by filing the complaint or notice of appeal,

the prisoner waives any objection to the fee assessment by the district court.” McGore v.

Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997) (citation omitted), overruled on other grounds

by Jones v. Bock, 549 U.S. 199 (2007); see also Goins v. Decaro, 241 F.3d 260, 262 (2d Cir. 2001)

(“we are not at liberty to read into the PLRA judicial authority to cancel remaining indebtedness

for withdrawn appeals.”); Williams v. Roberts, 116 F.3d 1126, 1127 (5th Cir. 1997) (“the filing fee

is to be assessed for the privilege of initiating an appeal, without regard to the subsequent

disposition of the matter.”).

       Plaintiff is still required to pay the full filing fee even though the Complaint was dismissed

                                                 1
without prejudice, and therefore, his request to vacate the filing fee is denied. See McGore, 114

F.3d at 607; 28 U.S.C. § 1915(b)(1).

       IT IS THEREFORE ORDERED that Plaintiff’s Letter, (Doc. No. 23), is construed as a

Motion requesting that the filing fee be waived and is DENIED.


                                        Signed: May 10, 2019




                                               2
